By the Court :
The right of appeal from the common pleas to this court, for the purpose of having another trial on the merits, is *given by statute, and extends only to cases in which judgments or decrees have been rendered, and the plain construction of the statute requires that the judgment or decree must be rendered before any steps are taken to perfect the appeal. The appeal is allowed from judgments and decrees.
The notice, which is the first step to be taken, must be entered on the records of the court at the term in which judgment is rendered, and bond with security must be given within thirty days after the close of that term. In this case, it appears that notice was entered and the bond executed before the term in which judgment was rendered. The bond is also defective.
It does not describe or set out the suit with sufficient precision to determine with certainty to what case it was intended to apply. As this suit, therefore, is notVithin the original jurisdiction of this court, and the steps required in order to give us appellate jurisdiction have not been taken, the appeal must be dismissed.
A motion was then made to enter judgment against the appellant *233for costs. This motion was overruled, on the ground that the cause was not within the jurisdiction of the court, and, consequently, that no judgment could be rendered for or against either party.
Appeal dismissed.